DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-13, 18 and 29 are objected to because of the following informalities:
In claim 12, line 1, “Assembly” should read “An assembly”.
In claim 13, line 1, “An assembly” should read “The assembly”.
In claim 18, line 1, “Assembly” should read “The assembly”.
In claim 29, line 1, “Assembly” should read “The assembly”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the sleeve” in lines 8 and 9, and there is insufficient antecedent basis for this limitation in the claim. The “sleeve” appears to refer to the “bushing” from the claim. 
Claims 15-17 recites “a bushing”, and it is unclear whether this is the bushing from claim 12, or a new bushing.
Claims 19-23 recite “the sleeve”, and are rejected for the same reasons as claim 12. The term “substantially frustoconical” in claims 19-23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of 
Claim 28 recites "such as", and this renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
The remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sarazin et al. (FR3029980) (US10253800 used for English equivalent) in view of Karafillis et al. (US2016/0326911).

    PNG
    media_image1.png
    225
    490
    media_image1.png
    Greyscale

Regarding claim 12, Sarazin teaches (Fig. 5) an assembly for a turbomachine (1) of longitudinal axis (AX) comprising a first annular wall (17), panels (32) being arranged around the longitudinal axis and extending radially opposite said first annular wall so as to form a flow surface (outer radial side of panel 32) for a flow of air, each panel being fixed to the first annular wall by at least one fixing member (31) 
Sarazin fails to teach a bushing is inserted in each orifice and comprises a first annular end portion applied to a face of the periphery of the orifice opposite the first annular wall, the fixing member clamping said first annular end portion of the sleeve to the periphery of the orifice.
In an analogous art, Karafillis teaches an attachment assembly for a gas turbine engine. Karafillis teaches (Fig. 4) a bushing (102) is inserted in an orifice of a panel (80) and comprises a first annular end portion (132) applied to a face of the periphery of the orifice, a fixing member (120) clamping said first annular end portion of the bushing to the periphery of the orifice.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Sarazin and add a bushing to be inserted in each orifice and comprise a first annular end portion applied to a face of the periphery of the orifice opposite the first annular wall, the fixing member clamping said first annular end portion of the sleeve to the periphery of the orifice as taught by Karafillis to provide support for the fixing member. 
Regaring claim 13, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach each bushing comprises a second annular end portion (see Karafillis Fig. 4) opposite the first annular end portion and arranged radially opposite a corresponding surface of the stud for retaining the stud on the panel (Karafillis teaches a radial shoulder at the second annular end portion).
Regarding claim 14, Sarazin in view of Karafillis teach the assembly of claim 13, and Sarazin as modified by Karafillis teach the bushing comprises a cylindrical portion (See Karafillis Fig. 4, generally 104) for joining the first annular end portion and the second annular end portion.
Regarding claim 15, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach each first annular portion of the bushing forms a frustoconical skirt applied to a frustoconical part of the periphery of the hole of the panel (the frustoconical bushing from Karafillis would fit the frustoconical orifice in Sarazin).
Regarding claim 16, Sarazin in view of Karafillis teach the assembly of claim 13, and Sarazin as modified by Karafillis teach each first annular portion of the bushing forms a frustoconical skirt applied to 
Regarding claim 17, Sarazin in view of Karafillis teach the assembly of claim 14, and Sarazin as modified by Karafillis teach each first annular portion of the bushing forms a frustoconical skirt applied to a frustoconical part of the periphery of the hole of the panel (the frustoconical bushing from Karafillis would fit the frustoconical orifice in Sarazin).
Regarding claim 18, Sarazin in view of Karafillis teach the assembly of claim 15, and Sarazin as modified by Karafillis teach the frustoconical part of the periphery of the hole of the panel is extended by a cylindrical annular rim (see annotated Fig. 5) whose free end is arranged at a distance from the stud (there is a gap between the rim and stud), the frustoconical part of the periphery of the panel being clamped between the first annular end part of the bushing and the stud.
Regarding claim 19, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach the first annular end portion and the second annular end portion of the sleeve form substantially frustoconical skirts (the skirts in Karafillis Fig. 4 both appear “substantially” frustoconical).
Regarding claim 20, Sarazin in view of Karafillis teach the assembly of claim 13, and Sarazin as modified by Karafillis teach the first annular end portion and the second annular end portion of the sleeve form substantially frustoconical skirts (the skirts in Karafillis Fig. 4 both appear “substantially” frustoconical).
Regarding claim 21, Sarazin in view of Karafillis teach the assembly of claim 14, and Sarazin as modified by Karafillis teach the first annular end portion and the second annular end portion of the sleeve form substantially frustoconical skirts (the skirts in Karafillis Fig. 4 both appear “substantially” frustoconical).
Regarding claim 22, Sarazin in view of Karafillis teach the assembly of claim 15, and Sarazin as modified by Karafillis teach the first annular end portion and the second annular end portion of the sleeve form substantially frustoconical skirts (the skirts in Karafillis Fig. 4 both appear “substantially” frustoconical).
Regarding claim 23, Sarazin in view of Karafillis teach the assembly of claim 18, and Sarazin as modified by Karafillis teach the first annular end portion and the second annular end portion of the sleeve form substantially frustoconical skirts (the skirts in Karafillis Fig. 4 both appear “substantially” frustoconical).
Regarding claim 24, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach the bushing and the stud are mounted with a play in radial translation relative to the panel, this play being of the order of a tenth of a millimeter (Karafillis teaches a clearance of 0.003 inches, which equates to a tenth of a millimeter, see paragraph [0029]).
Regarding claim 25, Sarazin in view of Karafillis teach the assembly of claim 13, and Sarazin as modified by Karafillis teach the bushing and the stud are mounted with a play in radial translation relative to the panel, this play being of the order of a tenth of a millimeter (Karafillis teaches a clearance of 0.003 inches, which equates to a tenth of a millimeter, see paragraph [0029]).
Regarding claim 26, Sarazin in view of Karafillis teach the assembly of claim 14, and Sarazin as modified by Karafillis teach the bushing and the stud are mounted with a play in radial translation relative to the panel, this play being of the order of a tenth of a millimeter (Karafillis teaches a clearance of 0.003 inches, which equates to a tenth of a millimeter, see paragraph [0029]).
Regarding claim 27, Sarazin in view of Karafillis teach the assembly of claim 15, and Sarazin as modified by Karafillis teach the bushing and the stud are mounted with a play in radial translation relative to the panel, this play being of the order of a tenth of a millimeter (Karafillis teaches a clearance of 0.003 inches, which equates to a tenth of a millimeter, see paragraph [0029]).
Regarding claim 28, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach the panels are made of a composite material comprising carbon fibers embedded in a thermosetting matrix, such as epoxy (Karafillis teaches composite panels, see Paragraph [0019]).
Regarding claim 29, Sarazin in view of Karafillis teach the assembly of claim 12, and Sarazin as modified by Karafillis teach (see Sarazin Figs. 2 and 5) an annular shroud (17) formed by the first annular wall arranged downstream of a second annular wall (see Fig. 2) and connected to the latter by a radial annular step (18), each panel  being arranged around the longitudinal axis and extending in the 
Regarding claim 30, Sarazin in view of Karafillis teach the assembly of claim 29, and Sarazin as modified by Karafillis teach (see Sarazin Figs. 2 and 5) the second annular wall carries radially outwardly extending stator vanes (16), the first annular wall being fixed to an intermediate casing (19) to which the downstream end of each panel is also fixed, the second annular wall and the panels delimiting radially inwardly an annular flow path for a secondary air flow (see Sarazin Col. 1 lines 5-11).
Regarding claim 31, Sarazin in view of Karafillis teach the assembly of claim 30, and Sarazin as modified by Karafillis teach each panel is arranged circumferentially between radial arms (see Sarazin Fig. 2) of the intermediate casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745